DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/21/2021.


 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/21/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of generating an authorized 
response to a message in a network, messages with content that relates to a group are sent by an originator via a network are detected. The computer system determines that the message relates to the group by analyzing the message content. Members of the group are selected as designated senders to contribute to an authorized response to the message for the group by analyzing the message. Selected designated senders are notified that they are selected to contribute to the authorized response and initial responses to the originator from the designated senders are intercepted. The computer system combines the initial responses from the designated senders for generating a 
 
	Independent claim 1 recite the uniquely distinct features of “electing persons who are members of the group of persons as designated senders to contribute to an authorized response to the message for the group of persons, including the computer system selecting the designated senders based on the computer system analyzing the message; notifying the each person who is a designated sender selected by the computer system that the respective designated sender[[s]] are is selected by the computer system to send a respective response to the social networking message from the originating person, wherein the respective response will contribute to the authorized response; intercepting, by the computer system, initial respective responses sent to the originator originating person from the persons designated as senders in response to the notification; Page 2 of 11Atty Docket: SVL920160186US03Filing Date: 08-23-2019 Application S/N: 16/549,976 generating a combined response as an authorized response for the group of persons, by the computer system combining processing the initial respective intercepted responses, wherein the processing combines the respective intercepted responses into a single response, to the originating person, the combined single response generated by the computer system combining the respective intercepted responses from the persons designated as senders, wherein the sending includes sending the single response via the network by the computer system as the authorized response for the group of persons.



The closest prior art, (Ferlitsch US 20090096621), Ferlitsch, paragraph 24, with respect to "intercepting, by the computer system, initial responses to the originator from the designated senders..." as recited in originally filed claim 1. However, the validating taught by Ferlitsch, paragraph 24, does not teach or suggest "intercepting," as claimed, since Ferlitsch, paragraph 24, does not state what device does the validating. Ferlitsch teaches elsewhere, however, that a receiving MFP device, itself, validates the response message it receives. See, Ferlitsch, paragraph 57, for example ("When the MFP device 302 receives the response message 340, the MFP [multi-function peripheral] device 302 may attempt to validate the response message 340.") This makes it even more clear that the validating taught by Ferlitsch does not teach or suggest "intercepting, by the computer system, initial responses to the originator from the designated senders..." as claimed.

The closest prior art, (Alexander US 10/089585) discloses Alexander concerns a subcontractor responding to a message from a prime contractor, which may include "functionality 1930 to open a dialog with a message sender [the prime contractor], or to forego such dialog 1940. For example, if a message recipient wishes to open a dialog 1930, said recipient may be provided with additional functionality, such as the ability to send contact information to a message sender, add a message as part of a response, or to authorize a message sender to access further details of a project." A subcontractor adding a message as part of a response, as taught by Alexander, is unlike the computer system processing respective intercepted responses to combine them into a single response. The cited passage of Alexander concerns a subcontractor responding to a message from a prime contractor, which may include "functionality 1930 to open a dialog with a message sender the prime contractor, or to forego such dialog 1940. For example, if a message recipient wishes to open a dialog 1930, said recipient may be provided with additional functionality, such as the ability to send contact information to a message sender, add a message as part of a response, or to authorize a message sender to access further details of a project." A subcontractor adding a message as part of a response, as taught by Alexander.

The newly closest prior art, Frederick et al US 2014/0173002 discloses1, 0104, the control component 560 may be operative to combine the messages together based on a request from the sender 510 to do so or may determine that two messages queued which may be combined together, to query the sender 510 to determine if the messages should be combined together, and to combine the messages together in the case of an affirmative response to the query. 

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claim 1. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495